{¶ 41} I concur in the majority's analysis and disposition of appellant's first assignment of error. However, I find appellant's second assignment of error raises a challenge to a separate and independent reason the trial court granted summary judgment. The issue of mootness based upon the appropriation by the City of Columbus is not addressed in the majority's combined analysis of appellant's two assignments of error. The majority conclusorily overrules appellant's second assignment of error following its analysis of his first assignment of error.
 {¶ 42} While I concur in the decision to overrule the second assignment of error, I do so because I find any discussion of it is rendered moot by our resolution of appellant's first assignment of error.
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Delaware County Court of Common Pleas, Ohio, is affirmed. Costs assessed to Appellant.